 OGDEN FOOD SERVICE CORP.Ogden Food Service Corporation and Bakery, Con-fectionery & Tobacco Workers InternationalUnion, AFL-CIO, Baker's Local No. 118. Case5-CA- 14643March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTERUpon a charge filed on August 25, 1982, byBakery, Confectionery & Tobacco Workers Inter-national Union, AFL-CIO, Baker's Local No. 118,herein called the Union, and duly served on OgdenFood Service Corporation, herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 5, issued a complaint on September 13,1982, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 26,1982, following a Board election in Case 5-RC-11775, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about August 17,1982, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On September23, 1982, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On September 27, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 4,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondent' Official notice is taken of the record in the representation proceed-ing, Case 5-RC-11775, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysrtems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden 4ge Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir 1969); Intertype Co. s. Penello, 269 F.Supp 573(D.C.Va. 1967); Follerl Corp.. 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir. 1968). Sec. 9(d) of the NLRA, as amended.266 NLRB No. 68thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent essen-tially denies the validity of the Union's certificationand asserts it is not required to recognize and/orbargain with the Union. Respondent contends thatthe Board should have dismissed the petition inCase 5-RC-11775 on the jurisdictional ground thatPrince George's County exercises such controlover employment conditions that Respondentcould not engage in meaningful collective bargain-ing.The General Counsel submits that Respondent isimproperly seeking to litigate issues which wereraised and determined in the representation case.We agree.Review of the record herein reveals that theUnion on April 26, 1982, filed a petition in Case 5-RC-11775 seeking an election in a unit of employ-ees employed at Respondent's cafeteria and snackbar located in the Prince George's County Admin-istration Building in Upper Marlboro, Maryland.On June 4, 1982, the Regional Director issued aDecision and Direction of Election, finding, interalia, that "the Employer can effectively engage incollective bargaining, and it therefore does notshare the County's exempt status." No request forreview of the Regional Director's decision wasever filed with the Board.Pursuant to the Decision and Direction of Elec-tion, a secret-ballot election was held on July 9,1982, which resulted in a tally of 9 votes for, and 3against, the Union. On July 26, 1982, the Unionwas certified by the Regional Director as the ex-clusive representative of the employees in the ap-propriate unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the prior2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c).360 OGDEN FOOD SERVICE CORP,representation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.3Accordingly, we grant theMotion for Summary Judgment.4On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with anoffice and place of business in Upper Marlboro,Maryland, where it is engaged in the business ofproviding cafeteria and vending machine servicesat the Prince George's County AdministrationBuilding. During the preceding 12 months, a repre-sentative period, Respondent, in the course andconduct of its business, derived gross revenues inexcess of $500,000. During the same period, Re-spondent purchased and received products valuedin excess of $50,000 directly from points outsidethe State of Maryland.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDBakery, Confectionery & Tobacco Workers In-ternational Union, AFL-CIO, Baker's Local No.3 While Respondent does not offer to adduce any additional evidenceon the jurisdictional issue, it does assert that "new evidence has arisensince the representation proceedings were held." According to Respond-ent. this "nes esidencc .onsists of the Union's having made unlawfulbargaining demands" We find no merit in this contention. An examina-tion of the documents referred to by Respondent reveals that the Unionmerely proposed that the unit employees be part of another bargainingunit and he covered under the contract governing that other unit. Inas-much as modification of a Board-certified unit is a permissible subject ofbargaining, we find nothing "unlawful" in the Union's proposal See New-port News Shipbuilding and Dry Dock Company. 236 NLRB 1637 (1978).enfd. 602 F.2d 73 (4th Cir. 1979).Member Hunter adheres to the "intimate connection" test for the rea-sons set forth in his dissenting opinion in Wordsworth Academy, 262NLRB 438 (1982). Member Hunter has examined Respondent's conten-tion concerning the jurisdictional issue in light of that test and has con-cluded that no basis has been presented for disturbing the Regional Di-rector's jurisdictional findings Accordingly, Member Hunter joins ingranting the Motion for Summary JudgmentWhile Chairman Miller agrees in principle with the Wordsworth Acade-my dissent. in the circumstances of this case he finds no reason to discussthe "intimate connection" test.4Moreover. we have reviewed the record in the representation caseand find no basis for overturning the Regional Director's decision.118, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and part-time employees em-ployed by the Employer at its cafeteria andsnack/bar located in the Prince George'sCounty Administration Building in UpperMarlboro, Maryland, but excluding all manag-ers, guards and supervisors as defined in theAct.2. The certificationOn July 9, 1982, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 5, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 26, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 13, 1982, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 17, 1982, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 17, 1982, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ogden Food Service Corporation is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Bakery, Confectionery & Tobacco WorkersInternational Union, AFL-CIO, Baker's Local No.118, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and part-time employees em-ployed by the Employer at its cafeteria andsnack/bar located in the Prince George's CountyAdministration Building in Upper Marlboro, Mary-land, but excluding all managers, guards and super-visors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since July 26, 1982, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 17, 1982, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ogden Food Service Corporation, Upper Marl-boro, Maryland, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Bakery, Confec-tionery & Tobacco Workers International Union,AFL-CIO, Baker's Local No. 118, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and part-time employees em-ployed by the Employer at its cafeteria andsnack/bar located in the Prince George'sCounty Administration Building in UpperMarlboro, Maryland, but excluding all manag-ers, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and362 OGDEN FOOD SERVICE CORP.other terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Upper Marlboro, Maryland, facili-ty copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided bythe Regional Director for Region 5, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentother terms and conditions of employmentwith Bakery, Confectionery & Tobacco Work-ers International Union, AFL-CIO, Baker'sLocal No. 118, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and part-time employees em-ployed by the Employer at its cafeteria andsnack/bar located in the Prince George'sCounty Administration Building in UpperMarlboro, Maryland, but excluding all man-agers, guards and supervisors as defined inthe Act.OGDEN FOOD SERVICE CORPORATIONWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and363